Citation Nr: 0216256	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
tendonitis of the right elbow.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the left femoral neck, 
status post internal fixation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1998 to 
November 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which denied a rating 
higher that 10 percent for the veteran's service-connected 
tendonitis of the right elbow; residuals of a stress fracture 
of the left femoral neck, status post internal fixation; and 
scar, postoperative, left hip.  

In January 2001, the veteran submitted a notice of 
disagreement pertaining solely to the disability ratings 
assigned to his tendonitis of the right elbow and residuals 
of a stress fracture of the left femoral neck, status post 
internal fixation.  In February 2001, the RO issued a 
statement of the case addressing these two issues, and the 
veteran perfected his appeal of these issues in May 2001.

The veteran also filed a notice of disagreement on an issue 
of a rating higher than 10 percent for a postoperative scar 
of the left hip, and in February 2002, the RO issued a 
statement of the case on this issue.  However, a timely 
substantive appeal was not thereafter submitted on this 
issue, and thus the matter is not before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's tendonitis of the right elbow involves his 
major upper extremity and is manifested by a minimal 
limitation of motion.

2.  The veteran's residuals of a stress fracture of the left 
femoral neck, status post internal fixation, produce slight 
limitation of left hip motion.  There is no malunion of the 
left femur.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tendonitis of the right elbow have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5206, 5207 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the left femoral neck, 
status post internal fixation, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5255, 5251 to 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1998 to November 1999.  A review of the veteran's service 
medical records indicated that he sustained a stress fracture 
of the left femoral neck in March 1998.  He underwent a 
percutaneous pinning of the left femoral neck stress fracture 
in April 1998.  A March 1999 treatment report noted the 
veteran's complaints of right elbow pain after working with a 
sledgehammer.  The report concluded with an assessment of 
tennis elbow.  A physical evaluation board, convened in 
September 1999, concluded that the veteran's medical 
condition prevented him from reasonably performing his 
duties, and recommended that he be discharge from the 
service.

In May 1999, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of pain in the left femur and right elbow.  The veteran was 
reported to be right-handed.  Physical examination of the 
elbows revealed a range of motion from 0 to 45 degrees, 
bilaterally.  Supination was from 0 to 85 degrees with 
tenderness at the right lateral epicondyle.  Pronation with 
pain from 70 to 80 degrees.  Hand strength was 5/5, and the 
right hand exhibited a normal active range of motion.  X-ray 
examination of the right elbow was normal.  
The report concluded with a diagnosis of right elbow 
tendonitis with sequelae.

As for his left hip, the May 1999 VA physical examination 
revealed a range of motion from 0 to 100 degrees, with pain 
from 90 to 100 degrees.  Abduction was from 0 to 25 degrees, 
with pain at the end point.  Adduction was from 0 to 25 
degrees, with pain at 25 degrees, internal rotation was from 
0 to 35 degrees on the left and external rotation from 0 to 
40 degrees, with severe pain from 30 to 40 degrees.  X-ray 
examination of the left hip revealed three thin long screws 
transversing head, neck and intertrochanteric region of the 
left femur.  The tips of these screws were within the femoral 
head.  The left hip joint and proximal left femur otherwise 
appeared normal.  The report concluded with diagnosis of 
traumatic left hip, surgically resolved, open reduction and 
internal fixation with sequelae.  

In November 1999, the RO issued a rating decision granting, 
in part, service connection for residuals of stress fracture 
of the left femoral neck, status post internal fixation, and 
for tendonitis of the right elbow.  Each of these conditions 
were assigned initial disability evaluations of 10 percent.

In July 2000, the veteran filed a claim seeking an increased 
evaluation for his service-connected disabilities.  He 
contended that the left hip condition prevented him from 
standing on his feet for long periods of time.  

In August 2000, a VA examination for joints was conducted.  
The report noted the veteran's complaints of constant left 
hip pain associated with numbness down the lower left 
extremity.  The pain reportedly increases when walking for a 
long time.  Physical examination of the left hip revealed 
flexion to 100 degrees, extension to 20 degrees, internal 
rotation to 20 degrees, external rotation to 65 degrees, 
abduction to 40 degrees.  The left hip's movement was painful 
in all planes of motion. There was tenderness to palpation at 
the anterior/superior iliac spine, greater trochanter and 
anterior and lateral joints.  Manual muscle test of the left 
hip was 5/5.  The report concluded with a diagnosis of status 
post left hip stress fracture with surgical repair.

As for his right elbow, the veteran reported occasional 
lateral aspect burning associated with strength grip and with 
repetitive movement of the right arm.  Physical examination 
of the right elbow revealed a range of motion from 0 degrees 
of extension to 140 degrees of flexion.  There was tenderness 
to palpation at extensor mass insertion laterally, and a 
positive resistance test at the wrist extensors.  Manual 
muscle testing of the right elbow was 5/5.  The report 
concluded with right elbow lateral epicondylitis.

In February 2002, a VA examination for joints was conducted.  
The report noted the veteran's complaints of left hip and 
right elbow pain.  The veteran indicated that repetitive use 
of his right arm aggravates his right elbow disorder.  He 
denied any episodes of dislocation or recurrent subluxation 
of the right elbow or left hip.  The report indicated that 
the veteran was currently studying to be an electrical 
engineer, and that he had not been absent due to his left hip 
or right elbow disorders.  Physical examination of the right 
elbow revealed a range of motion from 0 degrees of extension 
to 140 degrees of flexion.  There was no objective evidence 
of painful motion in the right elbow, and there was no 
evidence of crepitus, edema, effusion, instability, redness, 
heat, abnormal movement or guarding of movement.  There was 
moderate tenderness to palpation on the right elbow lateral 
epicondyle.  X-ray examination of the right elbow revealed a 
normal impression, without evidence of bone or joint 
pathology.  The report noted a diagnosis of right elbow 
tendonitis.

As for his left hip, the February 2002 VA physical 
examination revealed a range of motion consisting of flexion 
to 105 degrees, extension to 15 degrees, internal rotation to 
40 degrees, external rotation to 30 degrees, abduction to 20 
degrees, and adduction to 15 degrees.  There was painful 
motion on the last degree of the range of motion, and there 
was moderate objective evidence of painful motion on all 
movements of the left hip.  Strength testing revealed mild 
weakness in all muscles of the left hip, graded as 4/5.  
There was no evidence of edema, effusion, instability, 
redness, heat, abnormal movement or guarding of movement.  
There was moderate tenderness to palpation on the left hip 
subtrochanteric bursa.  The veteran's gait cycle was normal.  
The report concluded with a final diagnosis of post surgical 
changes left proximal femur.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  All pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.. 	Tendonitis of the Right Elbow

The RO has assigned the veteran's service-connected 
tendonitis of the right elbow a 10 percent disability rating 
under Diagnostic Codes 5024, 5206 and 5207.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
is to be rated on the basis of limitation of motion of the 
affected part.

Limitation of flexion of either forearm to 110 degrees 
warrants a 0 percent rating; limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent evaluation; and 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; and limitation of extension 
of either forearm to 75 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

After reviewing the claims file, the Board concludes that the 
veteran's tendonitis of the right elbow is no more than 10 
percent disabling.  The recent VA examination in February 
2002 revealed a range of motion from 0 degrees of extension 
to 140 degrees of flexion.  There was no objective evidence 
of painful motion in the right elbow, and there was no 
evidence of crepitus, edema, effusion, instability, redness, 
heat, abnormal movement or guarding of movement.  There was 
moderate tenderness to palpation on the right elbow lateral 
epicondyle.  X-ray examination of the right elbow was normal.  
The report of the veteran's prior VA examination, performed 
in August 2000, also revealed a range of motion in the right 
elbow from 0 degrees of extension to 140 degrees of flexion.  
That report noted a manual muscle test finding of 5/5.

If strictly rating under Diagnostic Codes 5206 and 5207 for 
limitation of motion of the right elbow, the requirement for 
a 10 percent rating would not be met.  Thus, the currently 
assigned 10 percent disability rating adequately accounts for 
the veteran's moderate pain to palpation on the right elbow 
lateral epicondyle, as well as his complaints of pain and 
functional loss on repetitive use of the right arm. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for tendonitis, right 
elbow.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



B. 	Residuals of a Stress Fracture of the Left Femoral Neck, 
Status Post Internal Fixation

The RO has assigned a 10 percent rating for residuals of a 
stress fracture of the left femoral neck, status post 
internal fixation.

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation, and malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Although the veteran's service-connected condition involves 
residuals of a fractured left femoral neck, X-ray examination 
of this condition does not indicate that the femur to be in a 
state of malunion.  Specifically, X-ray examination of the 
left hip reveals that the femoral joints are symmetrical and 
normal, and that the screws are in their expected position.  
Since there is no malunion of the femur, there can be no 
disability associated with malunion.  This code does not 
support higher ratings for the left hip condition.

Consideration has been given to rating the residuals of a 
stress fracture of the left femoral neck under codes related 
to limitation of motion of the hip.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5251.  No higher rating is available under this diagnostic 
code.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation, and limitation to 30 degrees warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, affecting leg, or limitation of adduction, cannot 
cross legs, warrants a 10 percent evaluation. Limitation of 
abduction of the thigh, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

The reports of the VA examinations, conducted in February 
2002 and in August 2000, generally show some limitation of 
motion in the veteran's left hip, with evidence of pain on 
motion and mild weakness.  Specifically, the August 2000 VA 
examination noted a range of motion in the left hip 
consisting of flexion to 105 degrees, extension to 15 
degrees, internal rotation to 40 degrees, external rotation 
to 30 degrees, abduction to 20 degrees and adduction to 15 
degrees.  The report noted moderate objective evidence of 
painful motion on all movements of the left hip.  It also 
noted mild weakness in all muscles of the left hip, graded as 
4/5.  There was no evidence of edema, effusion, instability, 
redness, heat, abnormal movement or guarding of movement.  
There was moderate tenderness to palpation on the left hip 
subtrochanteric bursa.  The veteran's gait cycle was normal.  
The report concluded with a final diagnosis of post surgical 
changes left proximal femur.  

The foregoing reported motion, compared to the limitation-of-
motion codes, indicates that residuals of a stress fracture 
of the left femoral neck are no more than 10 percent 
disabling.  Such is the case even when the effects of pain 
are considered, such as assuming that motion of the joint is 
limited to the point where pain begins, and taking into 
account the effects of pain on use of the joint.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.










ORDER

Entitlement to a rating higher than 10 percent for right 
elbow tendonitis is denied.

Entitlement to a rating higher than 10 percent for residuals 
of a stress fracture of the left femoral neck, status post 
internal fixation, is denied.


		
	L.W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

